Exhibit 10.2


CONTINUING GUARANTY


November 1, 2013


TO:         WELLS FARGO BANK, NATIONAL ASSOCIATION


1.             GUARANTY; DEFINITIONS.  In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to Kitara
Media, LLC, a Delaware limited liability company (“Borrower”), by Wells Fargo
Bank, National Association (“Lender”), and for other valuable consideration, the
undersigned, Kitara Media Corp., a Delaware corporation (“Kitara Media Corp.”),
Andover Games, LLC, a Delaware limited liability company (“Andover Games, LLC”),
and New York Publishing Group, Inc., a Delaware corporation (“New York
Publishing Group, Inc.”; Kitara Media Corp., Andover Games, LLC, and New York
Publishing Group, Inc. are sometimes referred to herein individually, as a
“Guarantor”, and collectively, as the  “Guarantors”), jointly and severally,
unconditionally guarantee the payment to Lender, or order, when due, on demand
in lawful money of the United States of America and in immediately available
funds, any and all Obligations.  The term “Obligations” shall mean all of the
“Obligations” as such term is defined in that certain Credit and Security
Agreement, dated as of the date hereof, between Borrower and Lender (as amended,
supplemented, restated, or otherwise modified from time to time, the “Credit
Agreement”, to which reference is made for capitalized terms used, but not
defined in this Continuing Guaranty).  This Continuing Guaranty (this
“Guaranty”) is a guaranty of payment and not collection.
 
2.             SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER
GUARANTIES.  This is a continuing guaranty and all rights, powers and remedies
hereunder shall apply to all past, present and future Obligations, including
that arising under successive transactions which shall either continue the
Obligations, increase or decrease it, or from time to time create new
Obligations after all or any prior Obligations has been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
Borrower or any Guarantor or any other event or proceeding affecting either
Borrower or any Guarantor.  This Guaranty shall not apply to any new Obligations
created after actual receipt by Lender of written notice of such Guarantor’s
revocation as to such new Obligations; provided however, that loans or advances
made by Lender to Borrower after revocation under commitments existing prior to
receipt by Lender of such revocation, and extensions, renewals or modifications,
of any kind, of Obligations incurred by Borrower or committed by Lender prior to
receipt by Lender of such notice of revocation, shall not be considered new
Obligations.  Any such notice must be sent to Lender in accordance with Section
15 hereto.  The obligations of each Guarantor under this Guaranty shall be in
addition to any obligations of each such Guarantor under any other guaranties of
any liabilities or obligations of Borrower or other persons that may be given to
Lender at any time, unless the other guaranties are expressly modified or
revoked in writing; and this Guaranty shall not, unless expressly provided for
in this Guaranty, affect or invalidate any such other guaranties.  This Guaranty
is a legal, valid and binding obligation of each Guarantor enforceable against
such Guarantor in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of
equity.  Notwithstanding the foregoing, if, in any action or proceeding
involving any state corporate law, or any state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, the obligations of the Guarantors under this Guaranty would otherwise
be held or determined to be void, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Guaranty, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, the beneficiary or any other person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors in such action or proceeding.
 
 
1

--------------------------------------------------------------------------------

 
 
3.             OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; REINSTATEMENT OF
LIABILITY.  The obligations of each Guarantor under this Guaranty are joint and
several and independent of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against any Guarantor, whether the action
is brought against Borrower or any other persons, or whether Borrower or any
other persons are joined in any such action or actions.  Each Guarantor
acknowledges that this Guaranty is absolute and unconditional, that there are no
conditions precedent to the effectiveness of this Guaranty, and that this
Guaranty is in full force and effect and binding on each such Guarantor as of
the date written below, regardless of whether Lender obtains collateral or any
guaranties from others or takes any other action contemplated by such
Guarantor.  The liability of each Guarantor hereunder shall be reinstated and
revived and the rights of Lender shall continue if and to the extent for any
reason any amount at any time paid on account of any Obligations guaranteed
hereby is rescinded or must otherwise be restored by Lender, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, all as though
such amount had not been paid.  The determination as to whether any amount so
paid must be rescinded or restored shall be made by Lender in its sole
discretion; provided however, that if Lender chooses to contest any such matter
at the request of any Guarantor, such Guarantor agrees to indemnify and hold
Lender harmless from and against all costs and expenses, including reasonable
attorneys’ fees, expended or incurred by Lender in connection therewith,
including without limitation, in any litigation with respect thereto.
 
4.             AUTHORIZATIONS TO LENDER.  Each Guarantor authorizes Lender
either before or after revocation hereof, without notice to or demand on such
Guarantor, and without affecting such Guarantor’s liability hereunder, from time
to time to:  (a) alter, compromise, renew, extend, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Obligations
or any portion thereof, including increase or decrease of the rate of interest
thereon; (b) take and hold security for the payment of this Guaranty or the
Obligations or any portion thereof, and exchange, enforce, waive, subordinate or
release any such security; (c) apply such security and direct the order or
manner of sale thereof, including without limitation, a non-judicial sale
permitted by the terms of the controlling security agreement, mortgage or deed
of trust, as Lender in its discretion may determine; (d) release or substitute
any one or more of the endorsers or any other guarantors of the Obligations, or
any portion thereof, or any other party thereto; and (e) apply payments received
by Lender from Borrower to any portion of the Obligations, in such order as
Lender shall determine in its sole discretion, whether or not such Obligations
are covered by this Guaranty, and such Guarantor hereby waives any provision of
law regarding application of payments which specifies otherwise.  Lender may
without notice assign this Guaranty in whole or in part.  Upon Lender’s request,
each Guarantor agrees to provide to Lender copies of such Guarantor’s financial
statements.
 
 
2

--------------------------------------------------------------------------------

 
 
5.             REPRESENTATIONS AND WARRANTIES; COVENANTS.
 
5.1           Each Guarantor represents and warrants to Lender that: (a) this
Guaranty is executed at Borrower’s request in satisfaction of one of the
conditions precedent to Lender’s obligation to make Advance or issue Letters of
Credit; (b) Lender has made no representation to any Guarantor as to the
creditworthiness of Borrower; and (c) such Guarantor has established adequate
means of obtaining from Borrower on a continuing basis financial and other
information pertaining to Borrower’s financial condition.  Each Guarantor agrees
to keep Lender adequately informed of any facts, events or circumstances which
might in any way affect such Guarantor’s liability under this Guaranty, and each
Guarantor further agrees that Lender shall have no obligation to disclose to
such Guarantor any information or material about Borrower which is acquired by
Lender in any manner.
 
5.2           Each Guarantor shall not, without Lender’s prior written consent
(which consent shall not be unreasonably withheld), sell, lease, assign,
encumber, hypothecate, transfer or otherwise dispose of all or a substantial or
material part of such Guarantor’s assets other than (i) in the ordinary course
of such Guarantor’s business, or (ii) for fair consideration.
 
6.             GUARANTORS’ WAIVERS.
 
6.1           Each Guarantor waives any right to require Lender to:  (i) proceed
against Borrower or any other person; (ii) marshal assets or proceed against or
exhaust any security granted by Borrower or any other person; (iii) give notice
of the terms, time and place of any public or private sale or other disposition
of personal property security granted by Borrower or any other person; (iv) take
any other action or pursue any other remedy in Lender’s power; or (v) make any
presentment or demand for performance, or give any notice of nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any obligations or evidences of indebtedness held by Lender as security for or
which constitute in whole or in part the Obligations guaranteed hereunder, or in
connection with the creation of new or additional Obligations.
 
6.2           Each Guarantor waives any defense to its obligations hereunder
based upon or arising by reason of:  (i) any disability or other defense of
Borrower or any other person; (ii) the cessation or limitation from any cause
whatsoever, other than payment in full, of the Obligations or the indebtedness
of any other person; (iii) any lack of authority of any officer, director,
partner, agent or any other person acting or purporting to act on behalf of
Borrower, if it is a corporation, partnership or other type of entity, or any
defect in the formation of Borrower; (iv) the application by Borrower of the
proceeds of any Obligations for purposes other than the purposes represented by
Borrower to, or intended or understood by, Lender or such Guarantor; (v) any act
or omission by Lender which directly or indirectly results in or aids the
discharge of Borrower or any portion of the Obligations by operation of law or
otherwise, or which in any way impairs or suspends any rights or remedies of
Lender against Borrower; (vi) any impairment of the value of any interest in any
security for the Obligations or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Obligations, in any form whatsoever, including any modification made after
revocation hereof to any Obligations incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Obligations
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that Lender give any notice of acceptance of
this Guaranty.  Until all Obligations have been paid in full, no Guarantor shall
have any right of subrogation, and each Guarantor waives any right to enforce
any remedy which Lender now has or may hereafter have against Borrower or any
other person, and waives any benefit of, or any right to participate in, any
security now or hereafter held by Lender.  Each Guarantor further waives, to the
extent waivable under applicable law, all rights and defenses such Guarantor may
have arising out of (A) any election of remedies by Lender, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Obligations, destroys such Guarantor’s rights of
subrogation or such Guarantor’s rights to proceed against Borrower for
reimbursement, or (B) any loss of rights such Guarantor may suffer by reason of
any rights, powers or remedies of Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Borrower’s Obligations, whether by operation of law or otherwise, including any
rights such Guarantor may have to a fair market value hearing to determine the
size of a deficiency following any foreclosure sale or other disposition of any
real property security for any portion of the Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
6.3           Guarantors hereby waive any defense arising by reason of any claim
or defense based upon an election of remedies by Lender, which, in any manner
impairs, affects, reduces, releases, destroys or extinguishes Guarantors’
subrogation rights, rights to proceed against Borrower for reimbursement, or any
other rights of Guarantors to proceed against Borrower or against any other
person or security, including, but not limited to, any defense based upon an
election of remedies by Lender under the provisions of Section 580d of the
California Code of Civil Procedure, or any similar law of California or of any
other state, or of the United States.  Guarantors waive all presentments,
demands for performance, notices of non-performance, protests, notices of
protests, notices of dishonor, notices of default, notice of acceptance of this
Guaranty, and notices of the existence, creating or incurring of new or
additional indebtedness, and all other notices or formalities to which
Guarantors may be entitled.
 
6.4           Without limiting the generality of the foregoing, to the maximum
extent permitted by law, each Guarantor waives:  (1) all rights and defenses
arising out of an election of remedies by Lender, even though that election of
remedies, such as nonjudicial foreclosure with respect to security for the
Obligations, has destroyed such Guarantor’s rights of subrogation and
reimbursement by the operation of Section 580d of the California Code of Civil
Procedure or otherwise; and (2) all rights and defenses that such Guarantor may
have because the Obligations are secured by real property or an estate for
years.  As to clause “(2)” of this paragraph, this waiver means, among other
things:  (i) Lender may collect from each Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower; and (ii) if Lender
forecloses on any real property (or an estate for years) pledged by
Borrower:  (A) the amount of the Obligations may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Lender may collect from
each Guarantor even if Lender, by foreclosing on the real property collateral,
has destroyed any right Guarantors may have to collect from Borrower.  The
waiver in clause “(2)” of this paragraph is an unconditional and irrevocable
waiver of any rights and defenses that Guarantors may have because Borrower’s
debt is secured by real property or an estate for years.  These rights and
defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
 
 
4

--------------------------------------------------------------------------------

 
 
7.             WELLS FARGO’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN ITS
POSSESSION.  In addition to all liens upon and rights of setoff against the
monies, securities or other property of any Guarantor given to Lender by law,
Lender shall have a lien upon and a right of setoff against all monies,
securities and other property of such Guarantor now or hereafter in the
possession of or on deposit with Lender, whether held in a general or special
account or deposit or for safekeeping or otherwise to the extent any Obligation
is then due and payable, or following the occurrence and during the continuance
of an Event of Default, and every such lien and right of setoff may be exercised
without demand upon or notice to such Guarantor.  No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by Lender in writing.
 
8.             SUBORDINATION.  Any indebtedness of Borrower now or hereafter
held by any Guarantor is hereby subordinated to the Obligations.  Such
indebtedness of Borrower to any Guarantor, if Lender requests at any time that
such indebtedness is due and payable and an Event of Default exists, shall be
collected and received by such Guarantor as trustee for Lender and paid over to
Lender on account of the Obligations but without reducing or affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.  Any notes or other instruments now or hereafter evidencing such
indebtedness of Borrower to any Guarantor shall be marked with a legend that
indicates that the notes or other instruments are subject to this Guaranty.
 
9.             REMEDIES; NO WAIVER.  All rights, powers and remedies of Lender
hereunder are cumulative.  No delay, failure or discontinuance of Lender in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver, permit, consent or approval of any kind by Lender of any
breach of this Guaranty, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing.
 
10.           COSTS, EXPENSES AND ATTORNEYS’ FEES.  Each Guarantor shall pay to
Lender immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of Lender’s in-house counsel),
expended or incurred by Lender in connection with the enforcement of any of
Lender’s rights, powers or remedies and/or the collection of any amounts which
become due to Lender under this Guaranty, and the prosecution or defense of any
action in any way related to this Guaranty, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Lender or any other person) relating to such Guarantor or any other person or
entity.  All of the foregoing shall be paid by such Guarantor with interest from
the date of demand until paid in full at the default rate set forth in Section
2.6(c) of the Credit Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
11.           SUCCESSORS; ASSIGNMENT.  This Guaranty shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
no Guarantor may assign or transfer any of its interests or rights hereunder
without Lender’s prior written consent.  Each Guarantor acknowledges that Lender
has the right to sell, assign, transfer, negotiate or grant participations in
all or any part of, or any interest in, the Obligations and any obligations with
respect thereto, including this Guaranty.  In connection therewith, Lender may
disclose all documents and information which Lender now has or hereafter
acquires relating to any Guarantor and/or this Guaranty, whether furnished by
Borrower, any Guarantor or otherwise.  Each Guarantor further agrees that Lender
may disclose such documents and information to Borrower.
 
12.           AMENDMENT.  This Guaranty may be amended or modified only in
writing signed by Lender and each Guarantor party hereto.
 
13.           [INTENTIONALLY OMITTED].
 
14.           UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS.  Each Guarantor warrants and agrees that each of the waivers set
forth herein is made with such Guarantor’s full knowledge of its significance
and consequences, and that under the circumstances, the waivers are reasonable
and not contrary to public policy or law.  If any waiver or other provision of
this Guaranty shall be held to be prohibited by or invalid under applicable
public policy or law, such waiver or other provision shall be ineffective only
to the extent of such prohibition or invalidity, without invalidating the
remainder of such waiver or other provision or any remaining provisions of this
Guaranty.
 
15.           NOTICES.  Except when otherwise required by law, any notice which
a party is required or may desire to give the other shall be in writing and may
be sent by personal delivery or by mail (either (i) by United States registered
or certified mail, return receipt requested, postage prepaid, or (ii) by FedEx
or similar generally recognized overnight carrier regularly providing proof of
delivery), addressed as provided below in this Section 15.  Any notice so given
by mail shall be deemed to have been given as of the date of delivery (whether
accepted or refused) established by U.S. Post Office return receipt or the
overnight courier proof of delivery, as the case may be.  Any such notice not so
given shall be deemed given upon receipt of the same by the party to whom the
same is to be given.
 
 
6

--------------------------------------------------------------------------------

 
 
To Guarantors:


Kitara Media Corp.
Andover Games, LLC
New York Publishing Group, Inc.
525 Washington Blvd., Suite 2620
Jersey City, New Jersey  07310


with a courtesy copy to
(which shall not constitute
notice for purpose of this
Section 15):


Graubard Miller
The Chrysler Building
405 Lexington Avenue, 11th Floor
New York, New York  10174
Attn:  Jeffrey M. Gallant, Esq.
Fax No.:  212.818.8881
Email:  jgallant@graubard.com


To Lender:


Wells Fargo Bank, National Association
1300 SW 5th Avenue, 11th Floor
Portland, Oregon  97201
Attn:  Relationship Manager—Kitara Media, LLC


16.           CHOICE OF LAW AND VENUE; ARBITRATION; JUDICIAL REFERENCE; JURY
TRIAL WAIVER; WAIVER OF CERTAIN DAMAGES.
 
16.1           GOVERNING LAW.  THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO OR THERETO AS
WELL AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS
GUARANTY SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.
 
16.2           VENUE AND JURISDICTION.  THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS GUARANTY MAY BE TRIED AND LITIGATED
IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH GUARANTOR AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 16.
 
 
7

--------------------------------------------------------------------------------

 
 
16.3           ARBITRATION.  THE PARTIES HERETO AGREE, UPON DEMAND BY ANY PARTY,
WHETHER MADE BEFORE THE INSTITUTION OF A JUDICIAL PROCEEDING OR NOT MORE THAN 60
DAYS AFTER SERVICE OF A COMPLAINT, THIRD PARTY COMPLAINT, CROSS-CLAIM,
COUNTERCLAIM OR ANY ANSWER THERETO OR ANY AMENDMENT TO ANY OF THE ABOVE TO
SUBMIT TO BINDING ARBITRATION ALL CLAIMS, DISPUTES AND CONTROVERSIES BETWEEN OR
AMONG THEM (AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, AND
OTHER AGENTS), WHETHER IN TORT, CONTRACT OR OTHERWISE ARISING OUT OF OR RELATING
TO IN ANY WAY (I) ANY CREDIT SUBJECT HERETO, OR THIS GUARANTY, AND THE
NEGOTIATION, EXECUTION, COLLATERALIZATION, ADMINISTRATION, REPAYMENT,
MODIFICATION, EXTENSION, SUBSTITUTION, FORMATION, INDUCEMENT, ENFORCEMENT,
DEFAULT OR TERMINATION THEREOF; OR (II) REQUESTS FOR ADDITIONAL CREDIT.
 
16.4           GOVERNING RULES.  ANY ARBITRATION PROCEEDING WILL (I) PROCEED IN
A LOCATION IN LOS ANGELES COUNTY, CALIFORNIA SELECTED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”); (II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT
(TITLE 9 OF THE UNITED STATES CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF
LAW PROVISION IN ANY OF THE DOCUMENTS BETWEEN THE PARTIES; AND (III) BE
CONDUCTED BY THE AAA, OR SUCH OTHER ADMINISTRATOR AS THE PARTIES SHALL MUTUALLY
AGREE UPON, IN ACCORDANCE WITH THE AAA’S COMMERCIAL DISPUTE RESOLUTION
PROCEDURES, UNLESS THE CLAIM OR COUNTERCLAIM IS AT LEAST $1,000,000.00 EXCLUSIVE
OF CLAIMED INTEREST, ARBITRATION FEES AND COSTS IN WHICH CASE THE ARBITRATION
SHALL BE CONDUCTED IN ACCORDANCE WITH THE AAA’S OPTIONAL PROCEDURES FOR LARGE,
COMPLEX COMMERCIAL DISPUTES (THE COMMERCIAL DISPUTE RESOLUTION PROCEDURES OR THE
OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES TO BE REFERRED TO
HEREIN, AS APPLICABLE, AS THE “RULES”).  IF THERE IS ANY INCONSISTENCY BETWEEN
THE TERMS HEREOF AND THE RULES, THE TERMS AND PROCEDURES SET FORTH HEREIN SHALL
CONTROL.  ANY PARTY WHO FAILS OR REFUSES TO SUBMIT TO ARBITRATION FOLLOWING A
DEMAND BY ANY OTHER PARTY SHALL BEAR ALL COSTS AND EXPENSES INCURRED BY SUCH
OTHER PARTY IN COMPELLING ARBITRATION OF ANY DISPUTE.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO BE A WAIVER BY ANY PARTY THAT IS A BANK OF THE PROTECTIONS
AFFORDED TO IT UNDER 12 U.S.C. §91 OR ANY SIMILAR APPLICABLE STATE LAW.
 
 
8

--------------------------------------------------------------------------------

 
 
16.5           NO WAIVER OF PROVISIONAL REMEDIES, SELF-HELP AND
FORECLOSURE.  THE ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY
BEFORE, DURING OR AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING TO (I)
FORECLOSE AGAINST REAL OR PERSONAL PROPERTY COLLATERAL; (II) EXERCISE SELF-HELP
REMEDIES RELATING TO COLLATERAL OR PROCEEDS OF COLLATERAL SUCH AS SETOFF OR
REPOSSESSION; OR (III) OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS
REPLEVIN, WRIT OF POSSESSION, INJUNCTIVE RELIEF, ATTACHMENT, GARNISHMENT OR THE
APPOINTMENT OF A RECEIVER.  THIS EXCLUSION DOES NOT CONSTITUTE A WAIVER OF THE
RIGHT OR OBLIGATION OF ANY PARTY TO SUBMIT ANY DISPUTE TO ARBITRATION OR
REFERENCE HEREUNDER, INCLUDING THOSE ARISING FROM THE EXERCISE OF THE ACTIONS
DETAILED IN CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH.
 
16.6           ARBITRATOR QUALIFICATIONS AND POWERS.  ANY ARBITRATION PROCEEDING
IN WHICH THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR LESS WILL BE DECIDED BY A
SINGLE ARBITRATOR SELECTED ACCORDING TO THE RULES, AND WHO SHALL NOT RENDER AN
AWARD OF GREATER THAN $5,000,000.00.  ANY DISPUTE IN WHICH THE AMOUNT IN
CONTROVERSY EXCEEDS $5,000,000.00 SHALL BE DECIDED BY MAJORITY VOTE OF A PANEL
OF THREE ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE ARBITRATORS MUST ACTIVELY
PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS, EXCEPT THAT A SINGLE ARBITRATOR
MAY DECIDE PRE-HEARING DISCOVERY DISPUTES.  THE ARBITRATOR(S) WILL BE A NEUTRAL
ATTORNEY LICENSED IN THE STATE OF CALIFORNIA OR A NEUTRAL RETIRED JUDGE OF THE
STATE OR FEDERAL JUDICIARY OF CALIFORNIA, IN EITHER CASE WITH A MINIMUM OF TEN
YEARS EXPERIENCE IN THE SUBSTANTIVE LAW APPLICABLE TO THE SUBJECT MATTER OF THE
DISPUTE TO BE ARBITRATED.  THE ARBITRATOR(S) WILL DETERMINE WHETHER OR NOT AN
ISSUE IS ARBITRATABLE AND WILL GIVE EFFECT TO THE STATUTES OF LIMITATION OR
REPOSE IN DETERMINING ANY CLAIM.  IN ANY ARBITRATION PROCEEDING THE
ARBITRATOR(S) WILL DECIDE (BY DOCUMENTS ONLY OR WITH A HEARING AT THE
ARBITRATOR'S DISCRETION) ANY PRE-HEARING MOTIONS WHICH ARE SIMILAR TO MOTIONS TO
DISMISS FOR FAILURE TO STATE A CLAIM OR MOTIONS FOR SUMMARY ADJUDICATION.  THE
ARBITRATOR(S) SHALL RESOLVE ALL DISPUTES IN ACCORDANCE WITH THE SUBSTANTIVE LAW
OF CALIFORNIA AND MAY GRANT ANY REMEDY OR RELIEF THAT A COURT OF SUCH STATE
COULD ORDER OR GRANT WITHIN THE SCOPE HEREOF AND SUCH ANCILLARY RELIEF AS IS
NECESSARY TO MAKE EFFECTIVE ANY AWARD.  THE ARBITRATOR(S) SHALL ALSO HAVE THE
POWER TO AWARD RECOVERY OF ALL COSTS AND FEES, TO IMPOSE SANCTIONS AND TO TAKE
SUCH OTHER ACTION AS THE ARBITRATOR(S) DEEMS NECESSARY TO THE SAME EXTENT A
JUDGE COULD PURSUANT TO THE FEDERAL RULES OF CIVIL PROCEDURE, THE CALIFORNIA
CODE OF CIVIL PROCEDURE OR OTHER APPLICABLE LAW.  JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION.  THE INSTITUTION AND MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF
OR PURSUIT OF A PROVISIONAL OR ANCILLARY REMEDY SHALL NOT CONSTITUTE A WAIVER OF
THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO SUBMIT THE CONTROVERSY OR
CLAIM TO ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH ACTION FOR JUDICIAL
RELIEF.
 
 
9

--------------------------------------------------------------------------------

 
 
16.7           DISCOVERY.  IN ANY ARBITRATION PROCEEDING, DISCOVERY WILL BE
PERMITTED IN ACCORDANCE WITH THE RULES.  ALL DISCOVERY SHALL BE EXPRESSLY
LIMITED TO MATTERS DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED AND MUST BE
COMPLETED NO LATER THAN 20 DAYS BEFORE THE HEARING DATE.  ANY REQUESTS FOR AN
EXTENSION OF THE DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE SUBJECT
TO FINAL DETERMINATION BY THE ARBITRATOR(S) UPON A SHOWING THAT THE REQUEST FOR
DISCOVERY IS ESSENTIAL FOR THE PARTY'S PRESENTATION AND THAT NO ALTERNATIVE
MEANS FOR OBTAINING INFORMATION IS AVAILABLE.
 
16.8           CLASS PROCEEDINGS AND CONSOLIDATIONS.  NO PARTY HERETO SHALL BE
ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY
ARBITRATION, EXCEPT PARTIES WHO HAVE EXECUTED ANY LOAN DOCUMENT, OR TO INCLUDE
IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS, OR TO
ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL PUBLIC OR IN A PRIVATE
ATTORNEY GENERAL CAPACITY.
 
16.9           PAYMENT OF ARBITRATION COSTS AND FEES.  THE ARBITRATOR(S) SHALL
AWARD ALL COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING.
 
16.10           REAL PROPERTY COLLATERAL; JUDICIAL REFERENCE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, NO DISPUTE SHALL BE SUBMITTED TO ARBITRATION IF
THE DISPUTE CONCERNS INDEBTEDNESS SECURED DIRECTLY OR INDIRECTLY, IN WHOLE OR IN
PART, BY ANY REAL PROPERTY UNLESS (I) THE HOLDER OF THE MORTGAGE, LIEN OR
SECURITY INTEREST SPECIFICALLY ELECTS IN WRITING TO PROCEED WITH THE
ARBITRATION, OR (II) ALL PARTIES TO THE ARBITRATION WAIVE ANY RIGHTS OR BENEFITS
THAT MIGHT ACCRUE TO THEM BY VIRTUE OF THE SINGLE ACTION RULE STATUTE OF
CALIFORNIA, THEREBY AGREEING THAT ALL INDEBTEDNESS AND OBLIGATIONS OF THE
PARTIES, AND ALL MORTGAGES, LIENS AND SECURITY INTERESTS SECURING SUCH
INDEBTEDNESS AND OBLIGATIONS, SHALL REMAIN FULLY VALID AND ENFORCEABLE.  IF ANY
SUCH DISPUTE IS NOT SUBMITTED TO ARBITRATION, THE DISPUTE SHALL BE REFERRED TO A
REFEREE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 ET
SEQ., AND THIS GENERAL REFERENCE AGREEMENT IS INTENDED TO BE SPECIFICALLY
ENFORCEABLE IN ACCORDANCE WITH SAID SECTION 638.  A REFEREE WITH THE
QUALIFICATIONS REQUIRED HEREIN FOR ARBITRATORS SHALL BE SELECTED PURSUANT TO THE
AAA’S SELECTION PROCEDURES.  JUDGMENT UPON THE DECISION RENDERED BY A REFEREE
SHALL BE ENTERED IN THE COURT IN WHICH SUCH PROCEEDING WAS COMMENCED IN
ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 644 AND 645.
 
 
10

--------------------------------------------------------------------------------

 
 
16.11           MISCELLANEOUS.  TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA, THE
ARBITRATOR(S) AND THE PARTIES SHALL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY
ARBITRATION PROCEEDING WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE
AAA.  NO ARBITRATOR(S) OR OTHER PARTY TO AN ARBITRATION PROCEEDING MAY DISCLOSE
THE EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR DISCLOSURES OF INFORMATION
BY A PARTY REQUIRED IN THE CONNECTION WITH FINANCIAL REPORTING IN THE ORDINARY
COURSE OF ITS BUSINESS OR BY APPLICABLE LAW OR REGULATION.  IF MORE THAN ONE
AGREEMENT FOR ARBITRATION BY OR BETWEEN THE PARTIES POTENTIALLY APPLIES TO A
DISPUTE, THE ARBITRATION PROVISION MOST DIRECTLY RELATED TO THE LOAN DOCUMENTS
OR THE SUBJECT MATTER OF THE DISPUTE SHALL CONTROL.  THIS ARBITRATION PROVISION
SHALL SURVIVE TERMINATION, AMENDMENT OR EXPIRATION OF ANY OF THE LOAN DOCUMENTS
OR ANY RELATIONSHIP BETWEEN THE PARTIES.
 
16.12           WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY ACKNOWLEDGE
THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER
PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY OR ANY
OTHER AGREEMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS GUARANTY.
 
16.13           WAIVER OF CERTAIN DAMAGES.  NO CLAIM MAY BE MADE BY ANY
GUARANTOR AGAINST THE LENDER, OR ANY AFFILIATE OF LENDER OR ANY  DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH GUARANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR
SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO
EXIST IN ITS FAVOR.

 
[Signature on next page]


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Guarantors have executed this Guaranty as of
the date first written above.



 
KITARA MEDIA CORP.
       
By:
   
Name:
   
Title:
         
ANDOVER GAMES, LLC
       
By:
   
Name:
   
Title:
         
NEW YORK PUBLISHING GROUP, INC.
       
By:
   
Name:
   
Title:
 

 

 
[Signature page 1 to Continuing Guaranty]
 

--------------------------------------------------------------------------------